



Exhibit 10.10


FIRST INTERSTATE BANCSYSTEM, INC.
DIRECTOR COMPENSATION




We use a combination of cash and stock-based incentive compensation to attract
and retain qualified candidates to serve on our Board. In setting director
compensation, we consider the significant amount of time that directors expend
in fulfilling their duties as well as the skill level required by us with
respect to members of the Board. 


During 2017, each director, other than Kevin P. Riley and James R. Scott,
received an annual retainer valued at $50,000, with at least $25,000 of that
being paid in the form of equity and the remaining $25,000 paid in the form of
cash or common stock at the Director's election.


Committee members, committee chairpersons and our lead independent director
received additional compensation as follows:
Committee
Chair Retainer
 
Member Retainer
Audit
$12,500
 
$10,000
Compensation
11,250
 
7,500
Governance
10,000
 
5,000
Credit
10,000
 
5,000
Technology
10,000
 
5,000
Risk
10,000
 
5,000
Executive
—
 
5,000
Lead Independent Director
2,500
 
—

    
Directors are reimbursed for ordinary expenses incurred in connection with
attending board and committee meetings. Directors are also eligible for group
medical insurance coverage at the director’s option. Under our deferred
compensation plan, directors may elect to defer any cash portion of director’s
fees until an elective distribution date or the director’s retirement,
disability or death.





